 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BANK OF NEW YORK MELLON,                              Case No.: 2:17-cv-00965-APG-NJK

 4          Plaintiff                                   Order for Stipulation of Dismissal or
                                                                   Status Report
 5 v.

 6 HIGHLANDS MAINTENANCE
   CORPORATION, INC., et al.,
 7
        Defendants
 8

 9         On December 13, 2019, plaintiff Bank of New York Mellon and defendant Highlands

10 Maintenance Corporation notified the court that they had reached a settlement. ECF No. 52.

11         I THEREFORE ORDER that by April 17, 2020, these parties shall file either a stipulation

12 of dismissal or a status report, including whether plaintiff Bank of New York Mellon intends to

13 pursue its claims against remaining defendants Angela Yunhua Chen and Red Rock Financial

14 Services, LLC.

15         DATED this 27th day of March, 2020.

16

17
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
